                                                                  FILED
            Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 1 of 10 Page ID #:1
                                                                            CLERK, U.S. DISTRICT COURT



       1    John Brosnan
            3680 Wilshire Boulevard
                                                                            4/2/2021
       2    Suite P0 -1313
            Los Angeles, CA 90010                                      CENTRAL DISTRICT OF CALIFORNIA
       3    johnbrosnanlegal@gmail.com                                              LM
                                                                         BY: ___________________ DEPUTY

       4

       5

       6

       7

       8                                     UNITED STATES DISTRICT COURT

       9                                   CENTRAL DISTRICT OF CALIFORNIA

      10
            JOHN BROSNAN,                                        Case No.     2:21-cv-02912 JFW (AFMx)
      11
            Plaintiff,                                           COMPLAINT
      12

      13    v.

      14    CONTEXTLOGIC INC. DBA WISH.COM,
            DOES 1 - 9,
      15
            Defendant.
      16

       17
sum
fee    18                            COMPLAINT AND DEMAND FOR JURY TRIAL
paid
no rel 19        1.      Plaintiff brings this Complaint against Defendant related to the sale of energy storage
      20    devices (ESD) that Defendant advertised and sold to Plaintiff wherein Defendant claimed that the
      21    ESDs sold to Plaintiff were of a certain energy capacity but in fact the ESDs did not have the energy
      22    capacity claimed by Defendant.
      23                                                  II. PARTIES
      24         2.      Plantiff JOHN BROSNAN (“Plaintiff”), is a California resident.
      25         3.      Defendant CONTEXTLOGIC INC. DBA WISH.COM (Defendant), is a Delaware
      26    corporation with an agent for service of process named CSC - Lawyers Incorporating Service at 2710
      27    Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833. Defendant operates a website located at
      28    http://wish.com where Defendant sells ESDs to the public.
                                                                1
                                                           COMPLAINT
     Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 2 of 10 Page ID #:2



 1       4.      Plaintiff is informed and believes, and thereon alleges, that each of the Defendant was,

 2   at all times herein mentioned, the agent, employee, partner and/or representative of one or more of

 3   the remaining Defendant and was acting within the course and scope of such relationship. Plaintiff

 4   is further informed and believes that each of the Defendant herein gave consent to, ratified and

 5   authorized the acts alleged herein to each of the remaining Defendant.

 6       5.      The true names and capacities of Defendant named herein as Does 1 through 9, inclusive,

 7   whether individual, corporate, associate or otherwise are unknown to Plaintiff, who t herefore sues

 8   said Defendant by fictitious names pursuant to California Code of Civil Procedure section 474.

 9   Plaintiff will amend this Complaint to show such true names and capacities of Does 1 through 9,

10   inclusive, when they have been determined.

11                                       III. JURISDICTION AND VENUE

12       6.      This Court has diversity jurisdiction pursuant to 28 U.S.C. §1332 (a) because the parties

13   are citizens of different states.

14       7.      Venue is appropriate in the United States District Court pursuant to 28 U.S.C. §1391

15   (b) because a substantial part of the events giving rise to the claims alleged herein occurred in this

16   judicial district.

17       8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1367, which gives the

18   district court supplemental jurisdiction over state law claims.

19                                        IV. FACTUAL ALLEGATIONS

20       9.      Defendant operates a website wherein energy storage devices (ESD) are sold.

21       10.     Defendant advertised ESDs for sale with a rated capacity of 900,000 mah.

22       11.

23       12.     The abreviation mah stands for Mili Amp Hours and is a standard rating given to batteries

24   to inform a consumer the energy capacity of an ESD.

25       13.     ESDs are more commonly known as batteries.

26       14.     On October 3, 2020 Plaintiff purchased ESDs from Defendant (Exhibit 1). Said ESDs

27   shall hereafter be refrred to as WishESDs.

28       15.     After Plaintiff received the WishESDs Plaintiff discovered that the WishESDs do not
                                                        2
                                                   COMPLAINT
     Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 3 of 10 Page ID #:3



 1   have the energy capacity that was advertised by Defendant.

 2      16.     Plaintiff contacted Defendant and asked that the WishESDs be replaced with ESDs that

 3   were of the advertised rated capacity.

 4      17.     Defendant refuses to replace the WishESDs with ESDs that have the advertised capacity.

 5      18.     Defendant knew the WishESDs did have the advertised energy capacity.

 6      19.     Defendant knowingly sold the WishESDs to Plaintiff with the intent to defraud Plaintiff.

 7      20.     Defendant sold WishESDs to other parties.

 8      21.     Defendant has sold WishESDs to other members of the public.

 9      22.     Defendant refuses to replace the the WishESD with ESDs that have the energy capacity

10   that was advertised.

11      23.     Defendant has defrauded Plaintiff

12      24.     Defendant has defrauded many members of the public.

13                                      FIRST CAUSE OF ACTION

14                                                   Fraud

15                                                  Defendant

16      25.     Plaintiff hereby incorporates by reference all paragraphs stated above.

17      26.     Defendant advertised the WishESDs as having an energy capacity of 900,000 mah while

18   knowing that the WishESDs did not have a 900,000 mah energy capacity.

19      27.     Defendant sold the WishESDs to Plaintiff with the intent to defraud Plaintiff.

20      28.     Defendant refuses to replace the WishESDs with ESDs that have a 900,000 mah capacity.

21      29.     Plaintiff prays for judgment against Defendant, as more fully set forth below.

22                                     SECOND CAUSE OF ACTION

23                                                   Deceit

24                                                  Defendant

25      30.     Plaintiff hereby incorporates by reference all paragraphs stated above.

26      31.     Defendant advertised the WishESDs as having an energy capacity of 900,000 mah while

27   knowing that the WishESDs did not have a 900 mah energy capacity.

28      32.     Defendant sold the WishESDs to Plaintiff with the intent to defraud Plaintiff.
                                                       3
                                                 COMPLAINT
     Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 4 of 10 Page ID #:4



 1        33.   Defendant refuses to replace the WishESDs with 900,000 mah ESDs.

 2        34.   Plaintiff prays for judgment against Defendant, as more fully set forth below.

 3                                      THIRD CAUSE OF ACTION

 4                                              Tort of Another

 5                                                 Defendant

 6        35.   Plaintiff hereby incorporates by reference all paragraphs stated above.

 7        36.   Defendant was untruthful regarding the capacity of the Wish ESDs when selling the Wish

 8   ESDs to Plaintiff.

 9        37.   The tortious conduct of Defendant, forced Plaintiff to incur the cost of pursuing this action.

10        38.   The Tort of Another doctrine, is found in the Restatement of Torts and allows for the

11   recovery of reasonable compensation for attorney’s fees incurred as damages proximately caused by

12   another party’s improper actions. (Rest. 2d Torts §914(2)). (Prentice v. North Amer. Title Guar. Corp.

13   (1963) 59 Cal.2d 618,620-21).

14        39.   But for the illegal actions of Defendant, Plaintiff would not have brought this action.

15        40.   Plaintiff prays for judgment against Defendant, as more fully set forth below.

16                                     FOURTH CAUSE OF ACTION

17                                            Breach of Contract

18                                                 Defendant

19        41.   Plaintiff hereby incorporates by reference all paragraphs stated above.

20        42.   Defendant falsely advertised the WishESDs as having a 900,000 mah capacity.

21        43.   Defendant refuses to replace the WishESDs with 900,000 mah ESDs.

22        44.   Defendant offered to sell the WishESDs to Plaintiff in exchange for payment (Offer).

23        45.   Plaintiff accepted the Offer of Defendant and paid the requested money (Contract).

24        46.   Defendant did not provide to Plaintiff the ESDs that Plaintiff paid for.

25        47.   Defendant has not performed pursuant to the Contract.

26        48.   Plaintiff prays for judgment against Defendant, as more fully set forth below.

27   //

28   //
                                                        4
                                                  COMPLAINT
     Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 5 of 10 Page ID #:5



 1   //

 2                                       FIFTH CAUSE OF ACTION

 3                                               Personal Injury

 4        49.   Plaintiff hereby incorporates by reference all paragraphs stated above.

 5        50.   Plaintiff has been injured by the actions of Defendant.

 6        51.   Plaintiff prays for judgment against Defendant, as more fully set forth below.

 7                                       SIXTH CAUSE OF ACTION

 8                                             Unjust Enrichment

 9                                                  Defendant

10        52.   Plaintiff hereby incorporates by reference all paragraphs stated above.

11        53.   Defendant advertised the WishESDs as having a 900,000 mah capacity.

12        54.   The WishESDs do not have a 900,000 mah capacity..

13        55.   Defendant has unjustly enriched Defendant at the expense of Plaintiff.

14        56.   Plaintiff prays for judgment against Defendant, as more fully set forth below.

15                                     SEVENTH CAUSE OF ACTION

16                                              Civil Conspiracy

17                                                 Defendants

18        57.   Plaintiff hereby incorporates by reference all paragraphs stated above.s

19        58.   Defendant, and each of them, knowingly and willfully conspired and agreed amongst

20   themselves to engage in unfair and illegal business practice of advertising and selling WishESDs

21   to unsuspecting consumers when Defendant falsely advertised the WishESDs. Defendant’ harmed

22   Plaintiff through Defendant’s false advertsing.

23        59.   Tort law and criminal law treat conspiracy in a fundamentally different manner. To begin

24   with, the object contemplated by a criminal conspiracy is a crime, and that of a civil conspiracy is

25   a tort. In criminal law, the act of conspiring is a crime unto itself, regardless of whether the object

26   of the conspiracy is actually effectuated. See Penal Code § 182, which includes no requirement of

27   carrying out such object crime. In contrast, under tort law, conspiracy is only actionable when its

28   object is effectuated—and damages the plaintiff. Absent commission of the underlying tort, civil
                                                         5
                                                   COMPLAINT
     Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 6 of 10 Page ID #:6



 1   conspiracy is not a cause of action.

 2      60.      The California Supreme Court in Applied Equipment Corp. v. Litton Saudi Arabia Ltd.

 3   (1994) 7 Cal.4th 503@510-511 [28 Cal.Rptr.2d 475] stated:

 4            Standing alone, a conspiracy does no harm and engenders no tort liability. It must
              be activated by the commission of an actual tort. “‘A civil conspiracy, however
 5            atrocious, does not per se give rise to a cause of action unless a civil wrong has
              been committed resulting in damage.’ ... We have summarized the elements and
 6            VLJQLÀFDQFHRIDFLYLOFRQVSLUDF\´¶¶7KHHOHPHQWVRIDQDFWLRQIRUFLYLOFRQVSLUDF\
              are the formation and operation of the conspiracy and damage resulting to plaintiff
 7            from an act or acts done in furtherance of the common design...’”

 8      61.      The Supreme Court established that civil conspiracy can be a cause of action when the

 9   underlying tort takes place and damages a plaintiff.

10      62.      Plaintiff has plead the elements of civil conspiracy, and in fact, in preparing the

11   Complaint, relied upon Applied Equipment Corp. v. Litton Saudi Arabia Ltd., supra, as Plaintiff’s

12   authority for its elements, which are two: (a) “the formation and operation of the conspiracy,” and

13   (b) “damage resulting to plaintiff from an act or acts done in furtherance of the common design.”

14      63.      Plaintiff prays for judgment against Defendant, as more fully set forth below.

15                                       EIGHTH CAUSE OF ACTION

16                                                WIRE FRAUD

17                                                  Defendants

18      64.      Plaintiff hereby incorporates by reference all paragraphs stated above.

19      65.      18 U.S. Code § 1343 states:

20
              :KRHYHUKDYLQJGHYLVHGRULQWHQGLQJWRGHYLVHDQ\VFKHPHRUDUWLÀFHWRGHIUDXG
21            or for obtaining money or property by means of false or fraudulent pretenses,
              representations, or promises, transmits or causes to be transmitted by means of wire,
22            radio, or television communication in interstate or foreign commerce, any writings,
              signs, signals, pictures, or sounds for the purpose of executing such scheme or
23            DUWLÀFHVKDOOEHÀQHGXQGHUWKLVWLWOHRULPSULVRQHGQRWPRUHWKDQ\HDUVRUERWK
              ,IWKHYLRODWLRQRFFXUVLQUHODWLRQWRRULQYROYLQJDQ\EHQHÀWDXWKRUL]HGWUDQVSRUWHG
24            transmitted, transferred, disbursed, or paid in connection with, a presidentially
              GHFODUHGPDMRUGLVDVWHURUHPHUJHQF\ DVWKRVHWHUPVDUHGHÀQHGLQVHFWLRQRIWKH
25            Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)),
              RUDIIHFWVDÀQDQFLDOLQVWLWXWLRQVXFKSHUVRQVKDOOEHÀQHGQRWPRUHWKDQ
26            or imprisoned not more than 30 years, or both.

27

28      66.      Defendant conspired with each other to defraud plaintiff by their actions.
                                                         6
                                                    COMPLAINT
     Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 7 of 10 Page ID #:7



 1        67.   Plaintiff prays for judgment against Defendant, as more fully set forth below.

 2                                     NINTH CAUSE OF ACTION

 3                                     SPECIFIC PERFORMANCE

 4                                                Defendant

 5        68.   Plaintiff hereby incorporates by reference all paragraphs stated above.

 6        69.   Plaintiff asks that the court order Defendant to perform per the Contract.

 7        70.   Plaintiff asks that Defendant be Ordered to provide Plaintiff with 20 ESDs with an actual

 8   capacity of 900,000 mah.

 9        71.   Plaintiff prays for judgment against Defendant, as more fully set forth below.

10   //

11   //

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                                       7
                                                 COMPLAINT
     Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 8 of 10 Page ID #:8



 1   //

 2   Plaintiff, on behalf of himself, requests the following relief:

 3        1. 'DPDJHVLQWKHDPRXQWRIQROHVVWKDQ

 4        2. A Declaration that Defendant’ actions, as set forth herein, are unconscionable and force

 5           'HIHQGDQWWRUHWXUQDOOEHQHÀWVJDLQHGSURÀWVUHFHLYHGHWFIURPLWVGHFHSWLYHPDUNHWLQJ

 6           DQGVDOHRI(6'VVRDVWRPDNHIXOOUHVWLWXWLRQWR3ODLQWLIIDQGRWKHUFRQVXPHUV

 7        3. Declaring that Defendant be responsible for actually providing true and acurate mah

 8           UDWLQJVRQDOOEDWWHULHV

 9        4. Enjoining Defendant from engaging in further negligent, deceptive, unfair, and unlawful

10           SUDFWLFHVDOOHJHGKHUHLQ

11        5. Awarding injunctive and equitable relief as necessary to protect the interests of Plaintiff

12           DQGRWKHUFRQVXPHUV

13        6. $Q2UGHUIURPWKH&RXUWWKDWRUGHUV'HIHQGDQWWRSHUIRUPSHUWKH&RQWUDFW

14        7. $ZDUGLQJDFWXDOFRPSHQVDWRU\DQGDQ\RWKHUGDPDJHVWKH&RXUWVHHVÀW

15        8. $ZDUGLQJUHDVRQDEOHDWWRUQH\V·IHHVFRVWVDQGRWKHUOLWLJDWLRQH[SHQVHV

16        9. $ZDUGLQJSXQLWLYHGDPDJHV

17        10. $ZDUGLQJSUHDQGSRVWMXGJPHQWLQWHUHVWDVDOORZDEOHE\ODZDQG

18        11. Awarding such further and other relief as the Court deems just and equitable.

19                                       DEMAND FOR JURY TRIAL

20           Plaintiff demands a trial by jury of all claims in this Class Action Complaint so triable.

21

22   DATED: April 2, 2021                      John Brosnan

23                                                  John Brosnan

24

25

26

27

28
                                                         8
                                                   COMPLAINT
Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 9 of 10 Page ID #:9




                              EXHIBIT 1
Case 2:21-cv-02912-JFW-AFM Document 1 Filed 04/02/21 Page 10 of 10 Page ID #:10




                               EXHIBIT 1
